United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
FOUNDRY & PROPELLER CENTER,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2369
Issued: February 25, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 18, 2007 appellant filed a timely appeal of the April 19, 2007 merit
decision of the Office of Workers’ Compensation Programs, which denied modification of a
prior decision terminating wage-loss compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has any injury-related residuals after May 11, 2004.
FACTUAL HISTORY
This case was previously before the Board. Appellant, a 52-year-old management
analyst, injured both wrists on January 26, 2004 when she fell in the parking area adjacent to her
office building. She has an accepted traumatic injury claim for bilateral wrist sprain. Appellant
was off work beginning February 4, 2004. Her physician of record, Dr. John S. Taras, advised

that appellant could perform limited-duty work beginning March 16, 2004.1 Subsequently,
Dr. Taras discharged appellant from his care and released her to return to regular work effective
May 11, 2004. Appellant, however, did not resume work.
Based on Dr. Taras’ opinion, the Office terminated appellant’s wage-loss compensation
effective May 11, 2004. The Office’s January 12, 2005 decision terminating compensation was
affirmed by a hearing representative on January 31, 2006. In a decision dated July 7, 2006, the
Board affirmed the hearing representative’s decision.2
On September 22, 2006 appellant requested reconsideration. In an August 1, 2006 report,
Dr. Steven J. Valentino, a Board-certified orthopedic and reconstructive spine surgeon, noted
that he first treated appellant on May 26, 2004. He provided numerous reports that were
previously considered by both the Office and the Board.3 Most recently, Dr. Valentino reiterated
his opinion that appellant’s January 26, 2004 fall at work caused a bilateral wrist sprain and
aggravated the carpometacarpal (CMC) arthritis about the right wrist. He recommended that
appellant undergo surgery to remove the right CMC joint. Absent surgery, appellant was
disabled from gainful employment involving the use of her right hand.
By decision dated April 19, 2007, the Office reviewed the claim on the merits, but denied
modification of the decision terminating wage-loss compensation effective May 11, 2004.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.4 Having determined that an employee has a disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.5 After termination or modification of compensation benefits, clearly warranted on
the basis of the evidence, the burden for reinstating compensation benefits shifts to appellant.6
ANALYSIS
The Board previously affirmed the Office’s decision to terminate wage-loss
compensation effective May 11, 2004.
The remaining question is whether appellant
demonstrated that she has employment-related residuals after May 11, 2004.
1

Dr. Taras is a Board-certified orthopedic surgeon specializing in hand surgery.

2

Docket No. 06-909 (issued July 7, 2006).
reference.

The Board’s July 7, 2006 decision is incorporated herein by

3

Many of Dr. Valentino’s earlier reports, which covered the period of May 2004 to December 2005, are
described in detail in the Board’s prior decision dated July 7, 2006.
4

Curtis Hall, 45 ECAB 316 (1994).

5

Jason C. Armstrong, 40 ECAB 907 (1989).

6

Joseph A. Brown Jr., 55 ECAB 542, 544 n.5 (2004).

2

The only relevant medical evidence submitted since the Board’s previous review was
Dr. Valentino’s August 1, 2006 report. In this latest report, he reiterated his earlier finding that
appellant’s January 26, 2004 fall aggravated her right CMC joint arthritis. But much like the
earlier reports, Dr. Valentino’s August 1, 2006 opinion lacks adequate rationale to support his
opinion on causation. He stated that it was “clear” the work-related injury was responsible for
aggravating appellant’s arthritis. However “clear” the relationship may be in Dr. Valentino’s
estimation, he nonetheless failed to explain how the two were connected.
In his August 1, 2006 report, Dr. Valentino referenced a number of x-ray reports,
magnetic resonance imaging scans and bone scans from May and June 2004 that documented
appellant’s right wrist degenerative arthritic condition. But there was one x-ray he omitted from
his discussion. A July 28, 2004 right hand x-ray similarly showed osteoarthritis of the first
carpometacarpal articulation. However, the Board-certified radiologist who reviewed this
particular film also noted that there was “[n]o evidence of post-traumatic change.” This x-ray
report tends to detract from Dr. Valentino’s long-held view that appellant’s January 26, 2004 fall
aggravated her preexisting degenerative arthritis.
Dr. Valentino did not fail to explain his opinion and omitted relevant contradictory
evidence from his analysis. As such, his August 1, 2006 report is insufficient to satisfy
appellant’s burden for reinstating compensation following the Office’s proper termination
effective May 11, 2004.
CONCLUSION
The Board finds that appellant failed to establish that she has any injury-related residuals
after May 11, 2004.

3

ORDER
IT IS HEREBY ORDERED THAT the April 19, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 25, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

